Order unanimously modified to provide that the Holley Hotel Company be examined through an officer of that defendant having knowledge of the facts other than the eodefendant, Jesse G. Hursey, but if defendant The Holley Hotel Company fails to produce such officer having such knowledge, the examination may then proceed through the codefendant, Hursey. No opinion. Settle order on notice; the date for the examination to proceed to be fixed in the order. Present— Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.